       Case 2:20-cv-11246-PA-E Document 1 Filed 12/11/20 Page 1 of 8 Page ID #:1




 1    Todd M. Friedman (SBN 216752)
      Adrian R. Bacon (SBN 280332)
 2    LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3    21550 Oxnard St., Suite 780
      Woodland Hills, CA 91367
 4
      Phone: 323-306-4234
 5    Fax: 866-633-0228
      tfriedman@toddflaw.com
 6
      abacon@toddflaw.com
 7    Attorneys for Plaintiff
 8
                       UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10
                                           )     Case No.
11
     TERRY FABRICANT, individually         )
12   and on behalf of all others similarly )     CLASS ACTION
13   situated,                             )
                                           )     COMPLAINT FOR VIOLATIONS
14   Plaintiff,                            )     OF:
15                                         )
            vs.                            )        1.      NEGLIGENT VIOLATIONS
16
                                           )                OF THE TELEPHONE
17   SEIDLER OIL & GAS, LP, and DOES )                      CONSUMER PROTECTION
18
     1 through 10, inclusive, and each of  )                ACT [47 U.S.C. §227(b)]
     them,                                 )        2.      WILLFUL VIOLATIONS
19                                         )                OF THE TELEPHONE
20   Defendants.                           )                CONSUMER PROTECTION
                                           )                ACT [47 U.S.C. §227(b)]
21                                         )
22                                         )     DEMAND FOR JURY TRIAL
                                           )
23
           Plaintiff TERRY FABRICANT (“Plaintiff”), individually and on behalf of
24
     all others similarly situated, alleges the following upon information and belief
25
     based upon personal knowledge:
26
     ///
27
     ///
28



                               CLASS ACTION COMPLAINT
                                           -1-
       Case 2:20-cv-11246-PA-E Document 1 Filed 12/11/20 Page 2 of 8 Page ID #:2




 1                               NATURE OF THE CASE
 2         1.     Plaintiff brings this action individually and on behalf of all others
 3   similarly situated seeking damages and any other available legal or equitable
 4   remedies resulting from the illegal actions of Defendant in negligently, knowingly,
 5   and/or willfully contacting Plaintiff on Plaintiff’s cellular telephone in violation of
 6   the Telephone Consumer Protection Act, 47 U.S.C. § 227, et seq. (“TCPA”),
 7   thereby invading Plaintiff’s privacy.
 8                              JURISDICTION & VENUE
 9         2.     Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
10   a resident of California, seeks relief on behalf of a Class, which will result in at
11   least one class member belonging to a different state than that of the Defendant, a
12   Texas limited partnership. Plaintiff also seeks up to $1,500.00 in damages for each
13   call in violation of the TCPA, which, when aggregated among a proposed class in
14   the thousands, exceeds the $5,000,000.00 threshold for federal court jurisdiction.
15   Therefore, both diversity jurisdiction and the damages threshold under the Class
16   Action Fairness Act of 2005 (“CAFA”) are present, and this Court has jurisdiction.
17   Jurisdiction is also proper under 28 U.S.C. § 1331, as this Action arises under a law
18   of the United States, the TCPA.
19         3.     Venue is proper in the United States District Court for the Central
20   District of California pursuant to 28 U.S.C. § 1391 because a substantial part of the
21   events or omissions giving rise to the claim occurred in this District.
22                                        PARTIES
23         4.     Plaintiff, TERRY FABRICANT (“Plaintiff”), is a natural person
24   residing in Los Angeles County, California, and is a “person” as defined by 47
25   U.S.C. § 153 (39).
26         5.     Defendant, SEIDLER OIL & GAS, LP (“Defendant”), is an oil and
27   gas company, and is a “person” as defined by 47 U.S.C. § 153 (39).
28         6.     The above-named Defendant, and its subsidiaries and agents, are


                                 CLASS ACTION COMPLAINT
                                               -2-
       Case 2:20-cv-11246-PA-E Document 1 Filed 12/11/20 Page 3 of 8 Page ID #:3




 1   collectively referred to as “Defendants.” The true names and capacities of the
 2   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
 3   currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
 4   names. Each of the Defendants designated herein as a DOE is legally responsible
 5   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
 6   Complaint to reflect the true names and capacities of the DOE Defendants when
 7   such identities become known.
 8         7.     Plaintiff is informed and believes that at all relevant times, each and
 9   every Defendant was acting as an agent and/or employee of each of the other
10   Defendants and was acting within the course and scope of said agency and/or
11   employment with the full knowledge and consent of each of the other Defendants.
12   Plaintiff is informed and believes that each of the acts and/or omissions complained
13   of herein was made known to, and ratified by, each of the other Defendants.
14                              FACTUAL ALLEGATIONS
15         8.     On or about October 18, 2018, Defendant contacted Plaintiff on
16   Plaintiff’s cellular telephone number ending in -8950, in an attempt to solicit
17   Plaintiff to purchase investment opportunities with Defendant.
18         9.     Defendant used an “automatic telephone dialing system” as defined
19   by 47 U.S.C. § 227(a)(1) to place its call to Plaintiff seeking to solicit Plaintiff to
20   purchase investment opportunities with Defendant.
21         10.    Defendant contacted or attempted to contact Plaintiff from
22   Defendant’s telephone number (817) 259-1777.
23         11.    Defendant’s calls constituted calls that were not for emergency
24   purposes as defined by 47 U.S.C. § 227(b)(1)(A).
25         12.    During all relevant times, Defendant did not possess Plaintiff’s “prior
26   express consent” to receive calls using an automatic telephone dialing system on
27   his cellular telephone pursuant to 47 U.S.C. § 227(b)(1)(A).
28   ///


                                 CLASS ACTION COMPLAINT
                                               -3-
       Case 2:20-cv-11246-PA-E Document 1 Filed 12/11/20 Page 4 of 8 Page ID #:4




 1                                CLASS ALLEGATIONS
 2         13.    Plaintiff brings this action individually and on behalf of all others
 3   similarly situated, as a member the proposed class defined as follows:
 4
                  All persons within the United States who received any
 5                telephone calls from Defendant to said persons’ cellular
 6                telephones, made through the use of any automatic
                  telephone dialing system or an artificial or prerecorded
 7
                  voice, and such persons had not previously consented to
 8                receiving such calls, within four years prior to the filing
 9
                  of this Complaint through the date of class certification.

10
           14.    Plaintiff represents, and is a member of, the Class, consisting of all
11
     persons within the United States who received telephone calls from Defendant to
12
     said persons’ cellular telephones, made through the use of any automatic telephone
13
     dialing system or an artificial or prerecorded voice, who had not previously
14
     consented to receiving such calls, within four years prior to the filing of this
15
     Complaint.
16
           15.    Defendant, its employees and agents are excluded from the Class.
17
     Plaintiff does not know the number of members in the Class, but believes the Class
18
     members number in the thousands, if not more. Thus, this matter should be certified
19
     as a Class Action to assist in the expeditious litigation of the matter.
20
           16.    The Class is so numerous that the individual joinder of all of its
21
     members is impractical. While the exact number and identities of the Class
22
     members are unknown to Plaintiff at this time and can only be ascertained through
23
     appropriate discovery, Plaintiff is informed and believes and thereon alleges that
24
     the Class includes thousands of members. Plaintiff alleges that the Class members
25
     may be ascertained by the records maintained by Defendant.
26
           17.    Plaintiff and the members of the Class were harmed by the acts of
27
     Defendant in at least the following ways: Defendant illegally contacted Plaintiff
28
     and the Class members via their cellular telephones, thereby causing Plaintiff and


                                 CLASS ACTION COMPLAINT
                                               -4-
       Case 2:20-cv-11246-PA-E Document 1 Filed 12/11/20 Page 5 of 8 Page ID #:5




 1   the Class members to incur certain charges or reduced telephone time for which
 2   Plaintiff and the Class members had previously paid, by having to retrieve or
 3   administer messages left by Defendant during those illegal calls, and invading the
 4   privacy of said Plaintiff and Class members.
 5         18.    Common questions of fact and law exist as to all members of the Class
 6   which predominate over any questions affecting only individual members of the
 7   Class. These common legal and factual questions, which do not vary between the
 8   Class members, and which may be determined without reference to the individual
 9   circumstances of any Class members, include, but are not limited to, the following:
10                a.     Whether, within the four years prior to the filing of this
11                       Complaint, Defendant made any telephone call (other than a
12                       call made for emergency purposes or made with the prior
13                       express consent of the called party) to a Class member using
14                       any automatic telephone dialing system or an artificial or
15                       prerecorded voice to any telephone number assigned to a
16                       cellular telephone service;
17                b.     Whether Plaintiff and the Class members were damaged
18                       thereby, and the extent of damages for such violation; and
19                c.     Whether Defendant should be enjoined from engaging in such
20                       conduct in the future.
21         19.    As a person that received a call from Defendant using an automatic
22   telephone dialing system, without Plaintiff’s prior express consent, Plaintiff is
23   asserting claims that are typical of the Class.
24         20.    Plaintiff will fairly and adequately protect the interests of the members
25   of the Class. Plaintiff has retained attorneys experienced in the prosecution of class
26   actions.
27         21.    A class action is superior to other available methods of fair and
28   efficient adjudication of this controversy, since individual litigation of the claims


                                 CLASS ACTION COMPLAINT
                                              -5-
       Case 2:20-cv-11246-PA-E Document 1 Filed 12/11/20 Page 6 of 8 Page ID #:6




 1   of all Class members is impracticable. Even if every Class member could afford
 2   individual litigation, the court system could not. It would be unduly burdensome
 3   to the courts in which individual litigation of numerous issues would proceed.
 4   Individualized litigation would also present the potential for varying, inconsistent,
 5   or contradictory judgments and would magnify the delay and expense to all parties
 6   and to the court system resulting from multiple trials of the same complex factual
 7   issues. By contrast, the conduct of this action as a class action presents fewer
 8   management difficulties, conserves the resources of the parties and of the court
 9   system, and protects the rights of each Class member.
10         22.    The prosecution of separate actions by individual Class members
11   would create a risk of adjudications with respect to them that would, as a practical
12   matter, be dispositive of the interests of the other Class members not parties to such
13   adjudications or that would substantially impair or impede the ability of such non-
14   party Class members to protect their interests.
15         23.    Defendant has acted or refused to act in respects generally applicable
16   to the Class, thereby making appropriate final and injunctive relief with regard to
17   the members of the Class as a whole.
18                             FIRST CAUSE OF ACTION
19          Negligent Violations of the Telephone Consumer Protection Act
20                                   47 U.S.C. § 227(b)
21                                 On Behalf of the Class
22         24.    Plaintiff repeats and incorporates by reference into this cause of action
23   the allegations set forth above at Paragraphs 1-23.
24         25.    The foregoing acts and omissions of Defendant constitute numerous
25   and multiple negligent violations of the TCPA, including but not limited to each
26   and every one of the above cited provisions of 47 U.S.C. § 227(b), and in particular
27   47 U.S.C. § 227(b)(1)(A).
28         26.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b),


                                 CLASS ACTION COMPLAINT
                                              -6-
       Case 2:20-cv-11246-PA-E Document 1 Filed 12/11/20 Page 7 of 8 Page ID #:7




 1   Plaintiff and the Class Members are entitled to an award of $500.00 in statutory
 2   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
 3         27.     Plaintiff and the Class members are also entitled to and seek injunctive
 4   relief prohibiting such conduct in the future.
 5                            SECOND CAUSE OF ACTION
 6                          Knowing and/or Willful Violations of
 7                        the Telephone Consumer Protection Act
 8                                    47 U.S.C. § 227(b)
 9                                 On Behalf of the Class
10         28.     Plaintiff repeats and incorporates by reference into this cause of action
11   the allegations set forth above at Paragraphs 1-23.
12         29.     The foregoing acts and omissions of Defendant constitute numerous
13   and multiple knowing and/or willful violations of the TCPA, including but not
14   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(b),
15   and in particular 47 U.S.C. § 227(b)(1)(A).
16         30.     As a result of Defendant’s knowing and/or willful violations of 47
17   U.S.C. § 227(b), Plaintiff and the Class members are entitled to an award of
18   $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
19   § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
20         31.     Plaintiff and the Class members are also entitled to and seek injunctive
21   relief prohibiting such conduct in the future.
22                                PRAYER FOR RELIEF
23         WHEREFORE, Plaintiff requests judgment against Defendant for the
24   following:
25                             FIRST CAUSE OF ACTION
26          Negligent Violations of the Telephone Consumer Protection Act
27                                    47 U.S.C. § 227(b)
28                 As a result of Defendant’s negligent violations of 47 U.S.C. §


                                 CLASS ACTION COMPLAINT
                                               -7-
       Case 2:20-cv-11246-PA-E Document 1 Filed 12/11/20 Page 8 of 8 Page ID #:8




 1                227(b)(1), Plaintiff and the Class members are entitled to and request
 2                $500 in statutory damages, for each and every violation, pursuant to
 3                47 U.S.C. § 227(b)(3)(B).
 4                Any and all other relief that the Court deems just and proper.
 5                           SECOND CAUSE OF ACTION
 6                          Knowing and/or Willful Violations of
 7                        the Telephone Consumer Protection Act
 8                                   47 U.S.C. § 227(b)
 9                As a result of Defendant’s willful and/or knowing violations of 47
10                U.S.C. § 227(b)(1), Plaintiff and the Class members are entitled to
11                and request treble damages, as provided by statute, up to $1,500, for
12                each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B) and
13                47 U.S.C. § 227(b)(3)(C).
14                Any and all other relief that the Court deems just and proper.
15                                     JURY TRIAL
16         32.    Pursuant to the Seventh Amendment to the Constitution of the United
17   States of America, Plaintiff is entitled to, and demands, a trial by jury.
18
19         Respectfully submitted this 11th day of December, 2020.
20
                                LAW OFFICES OF TODD M. FRIEDMAN, P.C.
21
22                                     By: /s/ Todd M. Friedman
                                           Todd M. Friedman
23
                                           Law Offices of Todd M. Friedman, P.C.
24                                         Attorney for Plaintiff
25
26
27
28



                                 CLASS ACTION COMPLAINT
                                               -8-
